SOMERVILLE, J.—
(1) The record in this case contains no bill of exceptions, and we cannot review the action of the trial court in refusing a number of written charges requested by the defendant and set out in the record proper.
(2) This case was tried after September 22, 1915, and, under the provisions of the act approved on that date (Acts 1915, p. 708) amendatory of section 6256 of the Code, the transcript should not have contained the order of the court for the special, venire, or fixing the day for the trial of defendant; no question thereon being raised before the trial court. We call attention to this new rule of practice in order that.it may not be overlooked in future.
We find no error on the record, and the judgment of conviction will be affirmed.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.